Citation Nr: 1549724	
Decision Date: 11/25/15    Archive Date: 12/03/15

DOCKET NO.  13-03 324	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial rating in excess of 20 percent for right lower extremity radiculopathy.

2.  Entitlement to a rating in excess of 10 percent for residuals of a compression fracture, L2, and a syndesmophyte on the posterior surface of L3.

3.  Whether the reduction in the evaluation for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes from a 20 percent rating to a 10 percent rating, effective March 25, 2011, was proper.  

4.  Entitlement to an increased evaluation, in excess of 20 percent for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes prior to September 30, 2011.

5.  Entitlement to an increased evaluation, in excess of 10 percent for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes after September 30, 2011.

6.  Whether the reduction in the evaluation for right hip bursitis from a 10 percent rating to a noncompensable rating, effective March 25, 2011, was proper.

7.  Entitlement to an increased evaluation, in excess of 10 percent for right hip bursitis prior to September 30, 2011.

8.  Entitlement to an increased (compensable) evaluation for right hip bursitis after September 30, 2011.

9.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a right knee disorder, to include as secondary to residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes.

10.  Entitlement to service connection for a right knee disorder, to include as secondary to residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes.

11.  Entitlement to service connection for muscle and joint pain, sleep disturbances, headaches, and gastrointestinal symptoms due to an undiagnosed illness.  

12.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for headaches.  

13.  Entitlement to service connection for type II diabetes mellitus.

14.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  

15.  Entitlement to service connection for a gastrointestinal disorder.  

16.  Entitlement to service connection for a right shoulder disorder.

17.  Entitlement to service connection for a neck disorder.

18.  Entitlement to service connection for a sleep disorder.

19.  Entitlement to a total disability rating based on individual unemployability.


REPRESENTATION

Appellant represented by:	Allen Gumpenberger, Agent


ATTORNEY FOR THE BOARD

Ryan Frank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1985 to November 1992.

This case comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Offices (ROs) in Atlanta, Georgia and St. Petersburg, Florida.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the appellant's case should be applied to those electronic records.

The issues of entitlement to service connection for an acquired psychiatric disorder, a gastrointestinal disorder, a right shoulder disorder, a neck disorder, a sleep disorder, and entitlement to a total disability rating based on individual unemployability, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Board notes the Veteran's motion to advance this case on the Board's docket.  This decision renders that motion moot.  The AOJ, however, is instructed to take the Veteran's statements regarding financial hardship into account when determining whether to expedite processing of his claim.   


FINDINGS OF FACT

1.  The preponderance of the evidence is against a finding that the Veteran's right lower extremity radiculopathy caused more than moderate incomplete paralysis of the sciatic nerve at any time during the period on appeal.  

2.  The preponderance of the evidence is against a finding that the Veteran's residuals of a compression fracture, L2, and a syndesmophyte on the posterior surface of L3, have been manifested by a limitation of forward thoracolumbar flexion to 60 degrees or less, a combined range of motion of the thoracolumbar spine of 120 degrees or less, muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour, ankylosis, or incapacitating episodes at any time during the period on appeal.

3.  In a June 2012 rating decision, VA reduced the Veteran's evaluation for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes from a 20 percent rating to a 10 percent rating, effective March 25, 2011; at the time of the reduction, the Veteran's 20 percent disability evaluation had been in effect since March 19, 2009, a period of less than five years.  

4.  At the time of the June 2012 rating decision, the Veteran's residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes were not manifested by a marked limitation of motion. 

5.  The preponderance of the evidence of record indicates that the Veteran's residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes had demonstrated improvement at the time of the reduction, but not before the September 30, 2011 VA examination.

6.  Prior to September 30, 2011, the Veteran was in receipt of a 20 percent disability rating for his residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes, which is the maximum scheduler rating for limited motion of an ankle under the applicable rating criteria, and no unusual disability due to those residuals is demonstrated.

7.  After September 30, 2011, the Veteran's residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes were not manifested by a marked limitation of motion.

8.  In a June 2012 rating decision, VA reduced the Veteran's evaluation for right hip bursitis from a 10 percent rating to a noncompensable rating, effective March 25, 2011; at the time of the reduction, the Veteran's 10 percent disability evaluation had been in effect since April 24, 2009, a period of less than five years.  

9.  At the time of the June 2012 rating decision, the Veteran's right hip bursitis was not manifested by thigh flexion limited to 45 degrees, any limitation of abduction, adduction, or rotation of the thigh, or painful motion.

10.  The preponderance of the evidence of record indicates that the Veteran's right hip bursitis had demonstrated improvement at the time of the reduction, but not before the September 30, 2011 VA examination.

11.  Prior to September 30, 2011, the Veteran's right hip bursitis was not manifested by thigh flexion limited to 30 degrees or thigh abduction with motion lost beyond 10 degrees.

12.  After September 30, 2011, the Veteran's right hip bursitis was not manifested by thigh flexion limited to 45 degrees, any limitation of abduction, adduction, or rotation of the thigh, or painful motion.

13.  In the absence of a timely perfected appeal, the June 1993 rating decision, which denied entitlement to service connection for a right knee disorder, is final.

14.  The evidence received since the June 1993 rating decision, by itself, or when considered with the previous evidence of record, raises a substantial possibility of substantiating the claim of entitlement to service connection for a right knee disorder.

15.  Competent medical evidence of record relates the Veteran's right knee disorder to his residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes.  

16.  The Veteran served in the Southwest Asia Theater of operations during the Persian Gulf War.

17.  The Veteran's complaints of for muscle and joint pain, sleep disturbances, headaches, and gastrointestinal symptoms are not attributable to an undiagnosed illness.

18.  In the absence of a timely perfected appeal, the June 1993 rating decision, which denied entitlement to service connection for headaches, is final.

19.  Evidence received since the June 1993 rating decision is cumulative of the evidence previously available, or it does not relate to the bases for the prior denial of the claim for entitlement to service connection for headaches. 

20.  There is no competent and credible evidence indicating that the Veteran's type II diabetes mellitus is etiologically related to service.  


CONCLUSIONS OF LAW

1.  The criteria for a rating higher than 20 percent for right lower extremity radiculopathy have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.124a, Diagnostic Code 8720 (2015).  

2.  The criteria for a rating higher than 10 percent for residuals of a compression fracture, L2, and a syndesmophyte on the posterior surface of L3 have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010 (2015).  

3.  The reduction of the rating assigned for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes from a 20 percent rating to a 10 percent rating from March 25, 2011 to September 29, 2011, was not proper and is void.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271 (2015).

4.  The reduction of the rating assigned for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes from a 20 percent rating to a 10 percent rating, effective September 30, 2011, is the proper date.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

5.  Prior to September 30, 2011, the criteria for a rating in excess of 20 percent for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

6.  After September 30, 2011, the criteria for a rating in excess of 10 percent for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5271.

7.  The reduction of the rating assigned for right hip bursitis from a 10 percent rating to a noncompensable rating from March 25, 2011 to September 29, 2011 was not proper and is void.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019 (2015).

8.  The reduction of the rating assigned for right hip bursitis from a 10 percent rating to a noncompensable rating, effective September 30, 2011, was the proper date.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019.

9.  Prior to September 30, 2011, the criteria for a rating in excess of 10 percent for right hip bursitis were not met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019.

10.  After September 30, 2011, the criteria for a compensable rating for right hip bursitis have not been met.  38 U.S.C.A. §§  1155, 5103, 5103A, 5107; 38 C.F.R. §§  3.102, 3.159, 4.1, 4.2, 4.3, 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5019.

11.  The June 1993 rating decision is final.  New and material evidence sufficient to reopen a claim of entitlement to service connection for a right knee disorder has been submitted.  38 U.S.C.A. §§  5108, 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2015).

12.  Resolving reasonable doubt in favor of the Veteran, a right knee disorder is due to residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes.  38 U.S.C.A. §§  1110, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.310 (2015).  

13.  The Veteran does not exhibit signs and symptoms of for muscle and joint pain, sleep disturbances, headaches, and gastrointestinal symptoms as manifestations of an undiagnosed illness incurred in or aggravated by service.  38 U.S.C.A. §§  1110, 1117, 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.317 (2015).  

14.  The June 1993 rating decision is final.  Evidence received since the June 1993 decision is not new and material with regard to the claim for entitlement to service connection for headaches.  38 U.S.C.A. §§  5108, 7105; 38 C.F.R. §§  3.104, 3.156, 20.302, 20.1103.

15.  Diabetes mellitus was not incurred or aggravated during service, and it may not be presumed to have been so incurred.  38 U.S.C.A. §§  1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§  3.102, 3.159, 3.303, 3.307, 3.309 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

In the case at hand, the requirements of 38 U.S.C.A. §§  5103 and 5103A have been met as to the issues decided herein.  There is no issue as to providing an appropriate application form or completeness of the application.  VA notified the appellant in correspondence dated November 2009, April 2011, and June 2012 of the information and evidence needed to substantiate and complete the claims, to include notice of what part of that evidence is to be provided by the claimant, what part VA will attempt to obtain, and how disability evaluations and effective dates are assigned.  

VA fulfilled its duty to assist the appellant in obtaining identified and available evidence needed to substantiate his claims and, as warranted by law, affording VA examinations.  Currently, there is no evidence that additional records have yet to be requested or that additional examinations for these issues are in order.  Moreover, there is no error or issue which precludes the Board from addressing the merits of the Veteran's appeal.  
 
The evidence shows that the Veteran was not afforded a VA examination for diabetes mellitus, but the Board finds that an examination is not warranted.  As discussed in further detail below, the probative evidence does not show that there is any indication that the Veteran's current type II diabetes mellitus may be associated in any way with the appellant's service.  Therefore, the duty to obtain a medical opinion has not been triggered in connection with that issue.  See McClendon v. Nicholson, 20 Vet. App. 79, 81 (2006).  The Board accordingly concludes that no examination is  required to support the Board's adjudication of the claim of entitlement to service connection for diabetes mellitus.  
 
The Board has reviewed all of the evidence in the appellant's claims file, including his written contentions, service treatment and personnel records, VA treatment records, VA examination reports, and other lay statements.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the appellant or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  

Relevant Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §  1110, 1131.  

Regulations also provide that service connection may be granted for any disease diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).  In order to prevail on the issue of service connection there must be medical evidence of a disability; medical evidence or, in certain circumstances, lay evidence of the in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  

Service connection may also be granted for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  This permits service connection not only for a disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

Disability ratings are determined by applying a schedule of ratings that is based on average impairment of earning capacity.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. §  1155; 38 C.F.R. Part 4 (2015).  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized.  38 C.F.R. §  4.1.  Examination reports are to be interpreted in light of the whole recorded history, and each disability must be considered from the point of view of the appellant working or seeking work.  38 C.F.R. §  4.2.  

Where there is a question as to which of two disability evaluations shall be applied, the higher evaluation is to be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is to be assigned.  38 C.F.R. §  4.7.  
 
Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007).

In determining the appropriate rating for musculoskeletal disabilities, particular attention is focused on functional loss of use of the affected part.  Factors of joint disability include increased or limited motion, weakened movement, excess fatigability, incoordination, and painful movement, including during flare-ups and after repeated use.  DeLuca v. Brown, 8 Vet. App. 202, 206-08 (1995); 38 C.F.R. § 4.45.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40.   

Additionally, "pain itself does not rise to the level of functional loss as contemplated by the VA regulations applicable to the musculoskeletal system."  Mitchell v. Shinseki, 25 Vet. App. 32, 38 (2011).  Pain in a particular joint may result in functional loss, but only if it limits the ability to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance.  Id.; 38 C.F.R. § 4.40.  Under 38 C.F.R. § 4.59, painful joints are entitled to at least the minimum compensable rating for the joint.

Congress has provided that a Veteran's disability rating must not be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  Where reduction in the evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction of current compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e) (2015).  Congress has provided that a Veteran's disability rating must not be reduced unless an improvement in the Veteran's disability is shown to have occurred.  38 U.S.C.A. § 1155.  Additional requirements apply to ratings that have been in effect for five years or more.  38 C.F.R. § 3.344 (2015).  

In adjudicating a claim for VA benefits, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107(b).  VA is to resolve any reasonable doubt in the Veteran's favor.  38 C.F.R. § 3.102.  

Radiculopathy

In a June 2012 rating decision, the St. Petersburg RO granted entitlement to service connection and assigned a 20 percent rating for right lower extremity radiculopathy effective March 25, 2011.  The St. Petersburg RO rated the Veteran's radiculopathy under 38 C.F.R. § 4.124a, Diagnostic Code 8720, for neuralgia of the sciatic nerve.  The rating criteria are consistent with the criteria for evaluating degrees of sciatic nerve paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8520 (2015), which allows a 20 percent rating for moderate incomplete paralysis of the sciatic nerve, a 40 percent rating for moderately severe paralysis of that nerve, a 60 percent rating for severe incomplete paralysis of that nerve, and a 100 percent rating for complete paralysis of that nerve.  

The basis for the June 2012 rating decision was a February 2012 VA examination in which the appellant reported moderate intermittent pain in his right leg.  The VA examiner found no other signs or symptoms of radiculopathy.  In a June 2012 addendum opinion, the February 2012 VA examiner added that the nerve affected was the femoral nerve and that the overall severity of the impairment was moderate.  

The Veteran is competent to report his own observations with regard to the severity of his symptoms.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Veteran has offered no further evidence or argument with respect to his radiculopathy.  Notably, at no time following the February 2012 VA examination has the appellant received any treatment for this disorder, and no offer of proof has been presented showing that the appellant has more than moderate paralysis of the sciatic or femoral nerve.  For that reason, a rating in excess of 20 percent is not warranted.  
 
The Board has considered whether there are any other Diagnostic Codes which could apply to Veteran's radiculopathy.  According to the VA examiner, the affected nerve is the femoral nerve, not the sciatic nerve.  The criteria for rating neuralgia of the femoral nerve under 38 C.F.R. § 4.124a, Diagnostic Code 8726 (2015), are consistent with the criteria for evaluating degrees of femoral nerve paralysis under 38 C.F.R. § 4.124a, Diagnostic Code 8526 (2015), which allows a 20 percent rating for moderate incomplete paralysis of the femoral nerve, a 30 percent rating for severe paralysis of that nerve, and a 40 percent rating for complete paralysis of that nerve.  Moderate incomplete paralysis of the femoral nerve would warrant a rating no higher than the Veteran is currently receiving for moderate incomplete paralysis of the sciatic nerve.  Physical examination has not shown any other diagnoses or significant symptomatology of the nerves in the Veteran's right lower extremity that could merit a higher rating.  

Lower Back

In an April 2010 rating decision, the Atlanta RO granted entitlement to service connection and assigned a 10 percent rating for residuals of a compression fracture, L2, and a syndesmophyte on the posterior surface of L3 effective April 24, 2009.  The Atlanta RO rated the Veteran's low back disorder under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2015), for traumatic arthritis.  Diagnostic Code 5010 indicates a rating as degenerative arthritis, at 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2015).

Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate codes for the specific joint involved.  Id.  In the absence of a compensable limitation of motion, Diagnostic Code 5003 allows for a rating of 10 percent for each major joint or group of minor joints affected.  Id.  For VA rating purposes, the lumbar spine is a group of minor joints.  38 C.F.R. § 4.45(f).  

Limitation of motion of the spine is rated by application of the general rating formula for diseases or injuries of the spine.  38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  The general formula specifies that the criteria and ratings apply with or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area affected by residuals or injury or disease.  Id.

Under the general formula, a rating of 10 percent is warranted for: forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; a combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or muscle spasm, guarding, or localized tenderness not resulting in an abnormal gait or abnormal spinal contour; or vertebral body fracture with loss of 50 percent or more of the height.  Id.

A 20 percent rating is warranted for: forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; a combined range of motion of the thoracolumbar spine not greater than 120 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Id. 

A 40 percent rating is warranted for forward flexion of the thoracolumbar spine 30 degrees of less or favorable ankylosis of the entire thoracolumbar spine.  Id.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine.  Id.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.  Id.

Ankylosis is defined, for VA compensation purposes, as a condition in which all or part of the spine is fixed in flexion or extension.  Id. at Note (5). For VA compensation purposes, normal forward flexion of the thoracolumbar spine is from zero to 90 degrees, extension is from zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are from zero to 30 degrees.  Id.  at Note (2).  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

The basis for the April 2010 rating decision was a February 2010 VA examination. In which the Veteran reported a history of pain, fatigue, stiffness, weakness, and spasms.  He reported having severe pain daily for minutes after bending or lifting.  The Veteran reported no incapacitating episodes.  The examiner found no scoliosis, reversed lordosis, kyphosis, or any other abnormal spinal curvature.  The Veteran's gait was normal.  The examiner found no ankylosis.  The examiner found spasms and guarding but noted that they were not severe enough to lead to an abnormal gait or spinal contour.  Thoracolumbar motion was reported as flexion to 90 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  As stated above, this represents a normal range of motion for VA rating purposes.  The examiner found objective evidence of pain on active motion but found no additional limitation of motion on repetition.  Based on evidence of painful motion, the Atlanta RO assigned a 10 percent rating.  

The Veteran was afforded an additional VA examination in February 2012 in which the Veteran reported constant low back pain exacerbated by walking, standing, or prolonged sitting.  The examiner found spasms or guarding but noted that they were not severe enough to lead to an abnormal gait or spinal contour.  Thoracolumbar motion was reported as flexion to 80 degrees, extension to 30 degrees, left lateral flexion to 30 degrees, left lateral rotation to 30 degrees, right lateral flexion to 30 degrees, and right lateral rotation to 30 degrees.  The examiner found objective evidence of painful motion at 60 degrees on forward flexion and 25 degrees for every other direction of motion.  The examiner found no additional limitation of motion on repetition.  There was no mention of ankylosis.  Given the definition of ankylosis cited above, however, a finding of a range of motion necessarily precludes a finding of ankylosis.  The examiner noted intervertebral disc disease but no resulting incapacitating episodes.  

The preponderance of the evidence shows that the Veteran's lumbar degenerative disc disease has not approximated the criteria for a rating higher than 10 percent at any time during the period on appeal.  There is no evidence of ankylosis or any abnormal gait or curvature of the spine.  The February 2010 VA examination revealed a normal range of motion.  The February 2012 VA examination revealed slightly decreased forward flexion and painful motion near the end of the range of motion in every direction.  The decrease in forward flexion is sufficient to warrant a 10 percent rating, but no higher.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his lumbar spine disability.  See Jandreau, 492 F.3d at 1376-77.  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the two VA examinations.

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The two VA examiners found no additional functional loss due to pain or any other DeLuca factor.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's current lumbar spine disability.  Specifically, the  Board has considered whether a higher rating is warranted under the formula for rating intervertebral disc syndrome based on incapacitating episodes.  Both of the VA examiners found that there were no incapacitating episodes.  For this reasons, a rating based on incapacitating episodes caused by intervertebral disc syndrome  is not warranted.  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Right Ankle

The Veteran's residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes are currently rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5271 and 5282 (2015).  Diagnostic Code 5271 allows for a rating of 20 percent for marked limitation of motion and 10 percent for moderate limitation of motion.  Diagnostic Code 5282 allows for a 10 percent rating for hammertoes affecting all toes of a single foot and a noncompensable rating for individual hammertoes.  

According to the rating schedule, normal dorsiflexion of the ankle is to 20 degrees and normal plantar flexion of the ankle is to 45 degrees.  38 C.F.R. § 4.71, Plate II.  

In an April 2010 rating decision, the Atlanta RO assigned a 20 percent rating.  The basis for this rating was a February 2010 VA examination in which the Veteran reported pain in his right ankle, including flare ups after activity.  Range of motion was reported as dorsiflexion to 26 degrees, with painful motion beginning at 14 degrees, and plantar flexion to 16 degrees.  On repetition, the only difference was plantar flexion to 17 degrees.  The examiner noted hammertoe deformities to four of the Veteran's toes.  

The Veteran was afforded an additional VA examination on September 30, 2011.  The Veteran reported pain, but no flare ups sufficient to impact function.  Range of motion was reported as dorsiflexion to 20 degrees and plantar flexion to 45 degrees, with pain at the end of each direction of motion.  As defined above, this is a normal range of motion for VA rating purposes.  There was also no limitation of motion on repetition.  The only symptom the examiner noted was painful motion.  Based on this examination, in a June 2012 rating decision, the St. Petersburg RO reduced the Veteran's rating to 10 percent, effective March 25, 2011, the date VA received the Veteran's claim of entitlement to an increased rating.  The 10 percent rating was based on objective evidence of painful motion.

The June 2012 rating decision did not change the Veteran's overall 40 percent disability rating.  Where reduction does not involve reduction in the overall rate of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91 (Nov. 1991); Stelzel v. Mansfield, 508 F.3d 1345, 1347-49 (Fed. Cir. 2007) (holding that provisions of §3.105(e) do not apply when there is no change in the overall disability rating).  In addition, because the 20 percent rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.  

As the September 2011 VA examination demonstrated improvement in the Veteran's right ankle condition sufficient that there was no longer marked, or indeed any, limitation of motion of his right ankle, the reduction in rating was proper as of September 30, 2011.  38 C.F.R. § 3.344(c).  Prior to that date, however, there is nothing in the record to demonstrate any improvement in the Veteran's condition.  For that reason, to the extent that the June 2012 rating decision granted a reduction from March 25, 2011 to September 29, 2011, the reduction was improper.  

Given this partial restoration of the Veteran's 20 percent disability rating, prior to September 30, 2011, the Veteran was in receipt of the maximum scheduler rating for limitation of motion of an ankle, which is higher than the 10 percent maximum scheduler rating for hammertoes.  

Based on the evidence above, a rating in excess of 10 percent is not warranted for the Veteran's residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes after September 30, 2011.  The September 2011 VA examination shows no limitation of motion and 10 percent is the maximum scheduler rating for hammertoes.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes.  See Jandreau, 492 F.3d at 1376-77.  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the two VA examinations.

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The September 2011 VA examiner found objective evidence of painful motion, which is the basis for the current 10 percent disability rating.  Given the Veteran's full range of motion in his right ankle, no higher rating is warranted.  

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes.  There is no evidence of ankylosis, malunion, or an astragalectomy, at least one of which would be required for a compensable rating under any of the other Diagnostic Codes applicable to the ankle.  38 C.F.R. §  4.71a, Diagnostic Codes 5270-5274 (2015).  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Right Hip

The Veteran's right hip bursitis is currently rated under 38 C.F.R. §  4.71a, Diagnostic Code 5019 (2015).  Diagnostic Code 5019 requires that bursitis be rated on the basis of limitation of motion as degenerative arthritis under Diagnostic Code 5003.  

Diagnostic Code 5003 provides that degenerative arthritis is rated based on limitation of motion under the appropriate codes for the specific joint involved.  Id.  In the absence of a compensable limitation of motion, Diagnostic Code 5003 allows for a rating of 10 percent for each major joint or group of minor joints affected.  Id.  For VA rating purposes, a hip is a major joint.  38 C.F.R. § 4.45(f).  

In pertinent part, disabilities of the hip may be rated under 38 C.F.R. § 4.71a, Diagnostic Codes 5251, 5252 or 5253 (2015).  Diagnostic Code 5251 allows for a maximum rating of 10 percent for limitation of extension of the thigh to 5 degrees. Diagnostic Code 5252 allows for a 10 percent rating for limitation of flexion of the thigh to 45 degrees, a 20 percent rating where flexion is limited to 30 degrees, a 30 percent rating where flexion is limited to 20 degrees, and a 40 percent rating where flexion is limited to 10 degrees.  Finally, Diagnostic Code 5253 allows for a 10 percent rating when there is limitation of abduction of the thigh such that the legs cannot be crossed or there is limitation of rotation such that it is not possible to toe out more than 15 degrees; a 20 percent rating requires limitation of abduction with motion lost beyond 10 degrees.

Normal ranges of motion of the hip are flexion from 0 to 125 degrees and abduction from 0 to 45 degrees.  38 C.F.R. §  4.71, Plate II.  

In an April 2010 rating decision, the Atlanta RO assigned a 10 percent rating.  The basis for this rating was a February 2010 VA examination in which the Veteran reported pain, stiffness, weakness, incoordination, and decreased speed in his right hip.  He reported weekly flare ups lasting for hours.  Range of motion was reported as right flexion of 0 to 115 degrees, right extension of 0 to 25 degrees, and right abduction of 0 to 35 degrees.  The Veteran could cross his right leg over his left and could toe out more than 15 degrees.  There was objective evidence of pain.  There was no additional limitation of motion on repetition.  The examiner found no ankylosis in any joint.  An X-ray of the Veteran's right hip was within normal limits.  The February 2010 VA examiner diagnosed the Veteran with chronic right hip bursitis.  The 10 percent rating was based on painful motion of a major joint.

The Veteran was afforded an additional VA examination on September 30, 2011.  The Veteran reported no flare ups sufficient to impact function.  Range of motion was reported as right flexion of 0 to 125 degrees, right extension of 0 to 30 degrees, and right abduction of 0 to 45 degrees.  The Veteran could cross his right leg over his left and could toe out more than 15 degrees.  There was no objective evidence of painful motion.  There was no additional limitation of motion on repetition.  The examiner found no ankylosis and found that no DeLuca factors were present.  The examiner noted that there was no flail hip joint or malunion or nonunion of the right femur.  Based on this examination, in a June 2012 rating decision, the St. Petersburg RO reduced the Veteran's rating to noncompensable, effective March 25, 2011, the date VA received the Veteran's claim of entitlement to an increased rating.  

The June 2012 rating decision did not change the Veteran's overall 40 percent disability rating.  Where reduction does not involve reduction in the overall rate of compensation payable to a beneficiary, the due process protections of 38 C.F.R. § 3.105(e) do not apply.  See VAOPGCPREC 71-91; Stelzel, 508 F.3d at 1347-49.  In addition, because the 10 percent rating was in effect for less than five years, the provisions of 38 C.F.R. § 3.344 do not apply.  

As the September 2011 VA examination demonstrated improvement in the Veteran's right hip condition sufficient that there was no longer any objective evidence of painful motion, the reduction in rating was proper as of September 30, 2011.  38 C.F.R. § 3.344(c).  Prior to that date, however, there is nothing in the record to demonstrate any improvement in the Veteran's condition.  For that reason, to the extent that the June 2012 rating decision granted a reduction from March 25, 2011 to September 29, 2011, the reduction was improper.  September 30, 2011, is the proper date.

Based on the evidence above, a rating in excess of 10 percent is not warranted for the Veteran's right hip bursitis prior to September 30, 2011.  The February 2010 VA examiner found objective evidence of painful motion, which was the basis for the 10 percent disability rating.  Given the Veteran's nearly full range of motion in his right hip, no higher rating is warranted.  

Based on the evidence above, a compensable rating is not warranted for the Veteran's right hip bursitis after September 30, 2011.  The September 2011 VA examination shows no limitation of motion and no painful motion.  

The Board also considered the Veteran's lay statements.  The Veteran is competent to report his own observations with regard to the symptoms of his right hip bursitis.  See Jandreau, 492 F.3d at 1376-77.  However, nothing in those statements provides any support for a finding that the Veteran's symptoms are more severe than those revealed by the two VA examinations.

In addition, the Board considered whether a higher rating is warranted under the regulations relating to additional functional loss due to pain, weakness, fatigability, incoordination, and other factors under DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995); 38 C.F.R. §§ 4.40, 4.45.  The February 2010 VA examiner found objective evidence of painful motion, which was the basis for the 10 percent disability rating.  Given the Veteran's full range of motion in his right ankle, no higher rating was warranted.  The September 2011 VA examiner did not find that any DeLuca factor was present.

The Board additionally considered whether there are any other Diagnostic Codes which could apply to the Veteran's right hip bursitis.  There is no evidence of ankylosis, flail hip joint, or impairment of the femur, at least one of which would be required for a compensable rating under any of the other Diagnostic Codes applicable to the hip.  38 C.F.R. § 4.71a, Diagnostic Codes 5250, 5254, and 5255 (2015).  The Board therefore finds that there are no other potentially applicable Diagnostic Codes by which a higher rating can be assigned.

Extrascheduler Consideration

As a final matter, the Board has also considered whether the Veteran's right leg, low back, right ankle, and right hip disabilities represent an exceptional or unusual disability picture as to render impractical the application of the regular scheduler standards such that referral to the appropriate officials for consideration of extra-scheduler ratings is warranted.  See 38 C.F.R. § 3.321(b)(1) (2014); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extra-scheduler consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available scheduler evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  
 
Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  38 C.F.R. § 4.85.  Thus, his disability picture is contemplated by the rating schedule, and the assigned scheduler evaluation is, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extra-scheduler consideration is not warranted.

Finally, under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extra-scheduler rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  In this case, however, even after applying the doctrine of reasonable doubt, there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Accordingly, this is not an exceptional circumstance in which extra-scheduler consideration may be required to compensate the Veteran for any additional disability that can be attributed only to the combined effect of multiple conditions.

Right Knee

In a June 1993 rating decision of the St. Petersburg RO, VA denied entitlement to service connection for a right knee disorder.  The evidence considered at that time included the appellant's service treatment records an April 1993 VA examination report.  The Veteran did not timely file a notice of disagreement, hence, the June 1993 decision is final.  38 U.S.C.A. § 7105.  Accordingly, the Board must first ascertain whether new and material evidence has been received.  Jackson v. Principi, 265 F.3d 1366, 1369 (Fed. Cir. 2001) (The Board has a jurisdictional responsibility to consider whether it was proper for a claim to be reopened, regardless of whether the RO granted or denied an application to reopen.).  

A claimant may reopen a finally adjudicated claim by submitting new and material evidence.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an un-established fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last final denial of the claim sought to be reopened.  38 C.F.R. § 3.156(a) .

In this regard, the Veteran was afforded a VA examination in February 2010.  The VA examiner diagnosed the appellant with a calcific density near the right tibial tuberosity with questionable chondrocalcinosis near the lateral aspect of the joint space.  The VA examiner opined that it was at least as likely as not that this right knee disorder was a result of a change in weight bearing caused by the Veteran's service-connected right ankle disorder.  

The Veteran was afforded an additional VA examination in September 2011.  The September 2011 VA examiner diagnosed the Veteran with a right knee strain but offered no opinion as to its etiology.  

The Board finds that the February 2010 VA examination report relates to at least one of the unestablished facts necessary to substantiate the claim and raises a reasonable possibility of substantiating the claim, thus satisfying the criteria of 38 C.F.R. § 3.156(a) for new and material evidence.  Hence, the claim is reopened.

The February 2010 examination report, which found a positive nexus between the Veteran's right knee disorder and his service-connected right ankle disorder, is the only medical opinion of record with regard to the issue of nexus.  As such, the evidence is at least in equipoise, and entitlement to service connection is therefore warranted.  See Wise v. Shinseki, 26 Vet. App. 517, 531 (2014) ("By requiring only an 'approximate balance of positive and negative evidence' . . ., the nation, 'in recognition of our debt to our veterans,' has 'taken upon itself the risk of error' in awarding . . . benefits.").  

Undiagnosed Illness

The Veteran's service personnel records reflect that he is a Persian Gulf War veteran, and Congress has created special rules with regard to such veterans establishing entitlement to service connection.  Service connection may be granted to a Persian Gulf War veteran who exhibits objective indications of a "qualifying chronic disability."  38 U.S.C.A. §  1117(a)(1).  A qualifying chronic disability is currently defined as either an undiagnosed illness or a medically unexplained chronic multisymptom illness defined by a cluster of signs or symptoms.  38 C.F.R. § 3.317(a)(2).  

The symptoms must manifest to a degree of 10 percent or more during the presumptive periods prescribed by the Secretary or by December 31, 2016.  38 C.F.R. § 3.317(a)(1)(i).  By history, physical examination and laboratory tests, the disability cannot be attributed to any known clinical diagnosis.  38 C.F.R. § 3.317(a)(1)(ii).  Objective indications of chronic disability include both "signs" in the medical sense of objective evidence perceptible to an examining physician, and other, non-medical indicators that are capable of independent verification.  38 C.F.R. §  3.317(a)(2)(ii)(3).  Disabilities that have existed for 6 months or more and disabilities that exhibit intermittent episodes of improvement and worsening over a 6-month period will be considered chronic.  38 C.F.R. § 3.317(a)(2)(ii)(4). The signs and symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness include, but are not limited to, muscle and joint pain, sleep disturbances, headaches, and gastrointestinal symptoms.  38 U.S.C.A. §§ 1117(g).

The above legal principles applicable to Persian Gulf War veterans reflect that entitlement to service connection is possible for muscle and joint pain, sleep disturbances, headaches, and gastrointestinal symptoms as signs or symptoms which may be manifestations of undiagnosed illness or a chronic multisymptom illness.  The Veteran has submitted claims for all of these symptoms.  Consequently, the Board will consider them individually for the purposes of direct service connection and collectively as manifestations of an undiagnosed illness or a chronic multisymptom illness.  

There is no need to address the issue of direct service connection for muscle and joint pain.  Pain alone, without a finding of an underlying disorder, cannot be service-connected.  See Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  To the extent that the Veteran has claimed entitlement to service connection for disorders of specific joints, the Board has addressed those issues separately.  

The Veteran was afforded a VA examination in November 2012.  The examiner discussed the Veteran's complaints of pain in specific locations, noted that the Veteran was negative for any trigger points, and found no objective evidence of fibromyalgia.  Fibromyalgia is a condition defined by "pain and stiffness in the muscles and joints that either is diffuse or has multiple trigger points."  See Dorland's Illustrated Medical Dictionary, at 703 (32d ed. 2012).  The examiner, therefore, found that the Veteran did not have a disorder characterized by muscle and joint pain that was diffuse or had multiple trigger points.  With regard to the issue of headaches, the examiner opined that there was no objective evidence that the Veteran's headaches were caused by exposure to anything in Southwest Asia and that medical literature did not support any such link.  With regard to gastrointestinal symptoms, the examiner found no objective evidence of irritable bowel syndrome.  Irritable bowel syndrome is a condition defined by "abdominal pain and altered bowel habits (diarrhea or constipation or both), but no detectable pathological change."  See Dorland's Illustrated Medical Dictionary, at 1835 (32d ed. 2012).  The examiner, therefore, found that the Veteran did not have a disorder characterized by gastrointestinal distress of unknown etiology.  The examiner opined that any difficulty the Veteran has in falling or staying asleep is related to substance abuse.  As a general finding, the VA examiner opined that the Veteran had no undiagnosed illnesses.  

While the Veteran is competent to report on the severity and duration of his symptoms, attributing his symptoms to an undiagnosed illness is outside of his lay competence.  See Jandreau, 492 F.3d at 1372.  A preponderance of the evidence thus weighs against the claim of entitlement to service connection for muscle and joint pain, sleep disturbances, headaches, and gastrointestinal symptoms due to an undiagnosed illness

Headaches

In a June 1993 rating decision VA denied entitlement to service connection for headaches.  The evidence considered at that time included an April 1993 VA examination and the appellant's service treatment records.  Because the Veteran did not file a timely notice of disagreement or submit new and material evidence within one year of the June 1993 rating decision, that decision is final.  38 U.S.C.A. § 7105.  The Board will consider whether the Veteran has submitted new and material evidence since June 1993.  

In the June 1993 rating decision VA found that there was no evidence of a diagnosis of any specific headache disorder or of a nexus between any such disorder and the Veteran's active duty service.  The evidence before the RO at the time showed that the April 1993 VA examiner found the Veteran's reported headaches to be of unknown etiology and without symptoms suggestive of migraines.  The examiner found no objective signs of any headache disorder.  

The only additional evidence since June 1993 with regard to this issue is a November 2012 VA examination.  The examiner noted that the Veteran had never been diagnosed with any headache disorder and that the appellant did not have prostrating attacks characteristic of migraine headache pain.  The examiner cited a July 2009 MRI of the Veteran's brain, which found nothing remarkable.  

Nothing in the evidence submitted since 1993 demonstrates that any medical professional has ever diagnosed the Veteran with any specific headache disorder or connected any such disorder to service.  Hence, the evidence submitted is not new and material and reopening the claim for entitlement to service connection for headaches is therefore not warranted.  

Until the Veteran meets is threshold burden of submitting new and material evidence sufficient to reopen his claim of entitlement to service connection for headaches, the benefit of the doubt doctrine does not apply.  See Annoni v. Brown, 5 Vet.App. 463, 467 (1993).          

Diabetes Mellitus

The Veteran contends that his presently diagnosed diabetes mellitus is related to his active duty service.  

Where a Veteran served continuously for ninety (90) days or more during a period of war, or during peacetime service after December 31, 1946, and diabetes mellitus becomes manifest to a degree of 10 percent within one year from date of termination of active duty, that disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 C.F.R. § 3.309(a).  

The Veteran's service treatment records are silent for any complaints or diagnoses pertaining to diabetes mellitus.  The exact date of onset is unclear from the Veteran's treatment records, but there is no medical evidence of onset prior to November 1993.  

With regard to this claim, the Veteran has said only that he developed diabetes despite being a vegetarian.  In an April 2010 statement, the Veteran's significant other said that the appellant's diabetes had been "up and down for many years" and manifested to a serious degree "upon his return from Iraq."  As lay people, the Veteran and his significant other can speak to the etiology of a disease in which the nexus is obvious merely through lay observation, such as a fall leading to a broken leg.  See Jandreau, 492 F.3d at 1376-77.  Here, however, the question of the etiology of the appellant's diabetes mellitus goes beyond a simple and immediately observable cause-and-effect relationship.  As such, the Veteran and his significant other are not competent to render an opinion on the etiology of diabetes mellitus and their opinion that diabetes mellitus was caused by active duty service cannot be afforded any probative weight.  Because the Veteran's significant other is not competent to diagnose the Veteran with diabetes mellitus, the Board cannot accept the April 2010 statement as proof that diabetes mellitus had its onset within one year of the date of termination of active duty without some medical evidence of a diagnosis during that period.  

As the record preponderates against finding the incurrence of diabetes in service or within one year thereafter, or a medical nexus between the Veteran's service and his diabetes, the claim of entitlement to service connection must fail.  

In reaching the conclusions above, the Board considered the doctrine of reasonable doubt, however, as the preponderance of the evidence is against the appellant's claims, other than the claim of entitlement to service connection for a right knee disorder and the appeal of the effective dates of the rating reductions, the doctrine is not for application.  Gilbert v. Derwinski, 1 Vet.App. 49 (1990).


ORDER

Entitlement to a rating in excess of 20 percent for right lower extremity radiculopathy is denied.  

Entitlement to a rating in excess of 10 percent for residuals of a compression fracture, L2, and a syndesmophyte on the posterior surface of L3, is denied.

A 20 percent rating for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes is restored prior to September 30, 2011.  

Entitlement to the restoration of a 20 percent rating for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes is denied after September 30, 2011.  

Entitlement to a rating in excess of 20 percent for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes prior to September 30, 2011 is denied.

Entitlement to a rating in excess of 10 percent for residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes after September 30, 2011 is denied.

A 10 percent rating for right hip bursitis is restored prior to September 30, 2011.  

Entitlement to the restoration of a 10 percent rating for right hip bursitis is denied after September 30, 2011.  

Entitlement to a rating in excess of 10 percent for right hip bursitis prior to September 30, 2011 is denied.

Entitlement to a compensable rating for right hip bursitis after September 30, 2011 is denied.

New and material evidence having been received, the claim of entitlement to service connection for a right knee disorder is reopened.  

Entitlement to service connection for a right knee disorder secondary to residuals of an avulsion fracture of the right ankle resulting in bone spurs and hammertoes is granted.  

Entitlement to service connection for muscle and joint pain, sleep disturbances, headaches, and gastrointestinal symptoms due to an undiagnosed illness is denied.

The application to reopen a claim of entitlement to service connection for headaches is denied.  

Entitlement to service connection for type II diabetes mellitus is denied.


REMAND

VA treatment records show that the Veteran has received treatment for PTSD.  In a September 2009 VA treatment record, a VA clinical psychologist diagnosed the Veteran with PTSD and specifically noted that the appellant met all criteria set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV).  A March 2010 VA examiner found that the Veteran did not meet the DSM-IV criteria for PTSD and offered no rationale for the discrepancy between his diagnosis and that of the Veteran's treatment provider.  An April 2012 VA examiner found that the Veteran did not meet the third of the DSM-IV criteria for PTSD: avoidance and numbing.  The April 2012 examiner noted the discrepancy with the September 2009 diagnosis but declined to speculate as to the reason for the differing diagnoses.  An additional VA examination is warranted to reconcile these conflicting medical opinions.  

The Veteran's service treatment records show treatment in May 1986 for "possible gastritis," including diarrhea and abdominal pain.  Testing in November 2009 revealed a sliding hiatal hernia with reflux.  During the November 2012 VA examination, the Veteran again reported diarrhea and abdominal pain.  Because no VA examination has addressed the possibility of a relationship between the Veteran's gastrointestinal symptoms and diagnoses since service and his gastrointestinal symptoms in service, a VA examination is in order.

The Atlanta RO denied entitlement to service connection for a right shoulder disorder in an April 2010 rating decision and entitlement to service connection for a neck disorder in a September 2010 rating decision.  In November 2010, the Veteran sent a notice of disagreement with the RO's determinations regarding, among other things, his "joint pain."  In order to give the Veteran the benefit of the doubt, the Board will interpret that as including disagreement with the determinations regarding neck and right shoulder disorders.  Because the AOJ has not issued the appellant a statement of the case on these issues, a remand is necessary to address that deficiency.  Manlincon v. West, 12 Vet. App. 238 (1999).

The Board will defer any ruling as to whether the Veteran is entitled to service connection for a sleep disorder pending the results of the psychiatric examination.

Since the outcome of the other issues on appeal could impact the appellant's claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders, these issues are inextricably intertwined.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Therefore, the Board cannot fairly proceed in adjudicating this claim until the other outstanding issues have been resolved.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be scheduled for a joint VA psychiatric examination to be conducted by a board certified psychiatrist and a board certified psychologist.  Each examiner should have never previously treated or examined the appellant.  Each examiner must be provided access to the claims files, including all records in Virtual VA and VBMS.  Each examiner must review the evidence, to include this remand and document such consideration in the examination report.  Although the examiners are obligated to review the claims folder, their attention is directed to the service treatment and personnel records, and to the varied diagnoses of record to specifically include the divergent diagnoses between the VA examination reports of March 2010 and April 2012, and the Veteran's outpatient care, specifically the September 2009 diagnosis.  The psychologist is to administer all appropriate tests to specifically include a Structured Interview of Reported Symptoms.  

2.  Following the respective examinations the examiners should prepare a joint opinion addressing whether it is at least as likely as not, i.e., is there a 50 percent probability or greater, that any diagnosed acquired psychiatric disorder, to include PTSD, had its onset during or was caused by the Veteran's military service.  The examiners must explain the basis for their diagnosis, and the basis for agreeing or disagreeing with any other diagnosis of record.  The examiners must also address whether it is at least as likely as not that the Veteran's reported sleep impairment is due to a psychiatric diagnosis or is caused or aggravated by physical pain.  

3.  Schedule the Veteran for a VA gastrointestinal examination.  Provide the examiner with access to the VBMS and Virtual VA files. The examiner must review the VBMS file and any relevant Virtual VA records and indicate in the examination report that such review occurred. Any indicated tests or studies should be performed. The examiner is to: 

(a) Provide a complete gastrointestinal examination and diagnose any gastrointestinal disorders. 

(b) For each and every diagnosed gastrointestinal disorder, opine whether it is at least as likely as not, i.e., a 50 percent probability or greater, that the disorder had its onset during or was caused by the Veteran's military service, including in-service treatment for gastrointestinal symptoms. 

(c) A complete rationale must be provided for any and all opinions offered, to include discussion of the facts of this case and any medical literature or studies relied upon.  If the examiner is unable to provide any of the requested opinions without resorting to mere speculation, he or she must explain why that is the case. 

4.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  

5.  Ensure that the medical examination reports comply with this remand.  The AOJ must ensure that the examiners have documented consideration of the Veteran's paperless claims file.  If any report is insufficient, it must be returned to the examiner for necessary corrective action, as appropriate.  

6.  The AOJ must issue a statement of the case addressing the claims of entitlement to service connection for a neck disorder and a right shoulder disorder.  The Veteran is hereby notified that, following the receipt of the statement of the case concerning these issues, he must file a timely substantive appeal if he desires appellate review by the Board.  If, and only if, the Veteran or his representative files a timely substantive appeal, the AOJ should return these issues to the Board for appellate review.  

7.  After undertaking any other development deemed appropriate, readjudicate the issues on appeal.  If any benefit sought is not granted, the Veteran should be furnished with a supplemental statement of the case and afforded an opportunity to respond before the record is returned to the Board for further review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).

______________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


